Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed August 18, 2022.

Claim Amendments
	Applicant’s amendment to the claims, filed 08/18/2022, is acknowledged.
	Claims 1 and 4 are amended.
	Claims 3, 5-9, 14-18, 23, 26-33, 35, 38-44, 46-47, 49, 51-52, 54-58 are cancelled.
	Claims 1-2, 4, 10-13, 19-22, 24-25, 34, 36-37, 45, 48, 50, and 53 are pending.
Claims 34, 36-37, 45, 48, 50, and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 1-2, 4, 10-13, 19-22, 24-25 are under examination.

Amendment by substitute Sequence Listing
	For clarity of the record, it is noted that Applicant’s substitute Sequence Listing filed 08/18/2022 effectively amends the claims. In particular, Applicant has changed the sequence according to SEQ ID NO: 2. The sequencing according to SEQ ID NO: 2 as recited instant claims filed 08/18/2022 is NOT the same sequence according to SEQ ID NO: 2 as recited in the immediate prior version of the claims filed 02/28/2022.


Substitute Sequence Listing
	In papers filed 08/18/2022, Applicant filed a substitute Sequence Listing changing the sequence of SEQ ID NO: 2 and further adding new SEQ ID NOs: 3 and 4. Applicant states that no new matter has been added and written support for the substitute Sequence Listing is found in U.S. Provisional Patent Application No. 62/366,822 filed 07/26/2016, which the instant application claims priority. See page 7 of Applicant’s reply filed 08/18/2022.

Allowable Subject Matter
The prior art does not teach or fairly suggest a polynucleotide encoding HLA-G1 that is at least 95% identical to SEQ ID NO: 2 according to the substitute Sequence Listing filed 08/18/2022. The complete coding DNA sequence and protein translation of wild-type HLA-G1 is provided by GenBank BC021708.2, 17-Dec-2007, Homo sapiens major histocompatibility complex, class I, G, mRNA, available online: https://www.ncbi.nlm.nih.gov/nuccore/BC021708. Nucleotides 1-1014 of SEQ ID NO: 2 encodes for the wild-type HLA-G1 protein sequence according to BC021708.2. See alignment below. However, SEQ ID NO: 2 is 1140 nucleotides in length and therefore encodes for additional C-terminal amino acid residues not present in wild-type HLA-G1.
	Applicant states that written support for SEQ ID NO: 2 according to the substitute Sequence Listing filed 08/18/2022 is found in U.S. Provisional Patent Application No. 62/366,822 filed 07/26/2016, which the instant application claims priority. See page 7 of Applicant’s reply filed 08/18/2022.

Alignment Scores:
Length:                 1140   
Score:                  1808.00        Matches:       338    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      
DB:                     1              Gaps:          0      

US-16-318-070A-1subBC021708 (1-338) x US-16-318-070A-2 (1-1140)

Qy          1 MetValValMetAlaProArgThrLeuPheLeuLeuLeuSerGlyAlaLeuThrLeuThr 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGTTGTTATGGCTCCGCGGACACTGTTCCTTTTGCTTTCCGGTGCCCTGACGCTGACT 60

Qy         21 GluThrTrpAlaGlySerHisSerMetArgTyrPheSerAlaAlaValSerArgProSer 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GAAACGTGGGCGGGCAGCCACTCAATGCGCTATTTTTCAGCCGCCGTTTCACGGCCATCA 120

Qy         41 ArgGlyGluProArgPheIleAlaMetGlyTyrValAspAspThrGlnPheValArgPhe 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CGCGGAGAACCTAGATTCATCGCAATGGGGTATGTCGATGATACTCAGTTTGTAAGATTC 180

Qy         61 AspSerAspSerAlaCysProArgMetGluProArgAlaProTrpValGluArgGluGly 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GACTCAGATTCCGCATGCCCGCGCATGGAGCCTCGCGCTCCTTGGGTTGAGCGGGAAGGT 240

Qy         81 ProGluTyrTrpGluGluGluThrArgAsnThrLysAlaHisAlaGlnThrAspArgMet 100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CCGGAATACTGGGAGGAGGAAACGAGGAATACCAAAGCTCACGCTCAGACAGACCGAATG 300

Qy        101 AsnLeuGlnThrLeuArgGlyTyrTyrAsnGlnSerGluAlaSerSerHisThrLeuGln 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AACCTCCAGACACTCCGAGGCTATTATAACCAGAGCGAGGCCTCCTCTCACACCCTGCAG 360

Qy        121 TrpMetIleGlyCysAspLeuGlySerAspGlyArgLeuLeuArgGlyTyrGluGlnTyr 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TGGATGATTGGGTGCGATCTGGGTAGTGATGGACGCTTGCTTCGGGGGTATGAACAGTAC 420

Qy        141 AlaTyrAspGlyLysAspTyrLeuAlaLeuAsnGluAspLeuArgSerTrpThrAlaAla 160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GCCTACGATGGAAAGGATTATCTGGCCCTTAATGAGGACTTGAGATCCTGGACGGCTGCA 480

Qy        161 AspThrAlaAlaGlnIleSerLysArgLysCysGluAlaAlaAsnValAlaGluGlnArg 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GATACAGCAGCTCAAATTTCTAAGCGCAAATGTGAAGCGGCCAACGTCGCCGAGCAGAGA 540

Qy        181 ArgAlaTyrLeuGluGlyThrCysValGluTrpLeuHisArgTyrLeuGluAsnGlyLys 200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 CGCGCCTATCTGGAGGGCACTTGCGTAGAGTGGCTTCACCGCTACCTTGAAAATGGAAAA 600

Qy        201 GluMetLeuGlnArgAlaAspProProLysThrHisValThrHisHisProValPheAsp 220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GAGATGTTGCAGCGAGCGGACCCCCCAAAAACCCACGTTACCCACCATCCTGTCTTCGAT 660

Qy        221 TyrGluAlaThrLeuArgCysTrpAlaLeuGlyPheTyrProAlaGluIleIleLeuThr 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 TATGAGGCCACACTCAGATGCTGGGCACTGGGTTTTTATCCTGCAGAAATTATTCTGACC 720

Qy        241 TrpGlnArgAspGlyGluAspGlnThrGlnAspValGluLeuValGluThrLysProAla 260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 TGGCAAAGGGACGGCGAGGACCAGACTCAAGATGTGGAGCTTGTAGAGACTAAGCCCGCA 780

Qy        261 GlyAspGlyThrPheGlnLysTrpAlaAlaValValValProSerGlyGluGluGlnArg 280
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 GGGGACGGGACTTTTCAAAAGTGGGCTGCTGTGGTAGTGCCCAGTGGAGAGGAACAGCGA 840

Qy        281 TyrThrCysHisValGlnHisGluGlyLeuProGluProLeuMetLeuArgTrpLysGln 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 TACACGTGTCATGTTCAACACGAAGGATTGCCCGAGCCATTGATGTTGAGATGGAAGCAA 900

Qy        301 SerSerLeuProThrIleProIleMetGlyIleValAlaGlyLeuValValLeuAlaAla 320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 AGTTCACTGCCCACTATACCCATCATGGGAATCGTTGCGGGCTTGGTAGTTCTTGCGGCC 960

Qy        321 ValValThrGlyAlaAlaValAlaAlaValLeuTrpArgLysLysSerSerAsp 338
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 GTCGTAACGGGTGCCGCAGTGGCAGCGGTGCTCTGGCGGAAAAAATCCTCAGAC 1014


Election/Restrictions
Rejoinder:
Applicant’s elected invention of SEQ ID NO: 2, as the nucleic acid sequence encoding the HLA-G1 isoform, is allowable over the prior art. See discussion above. In view of the noted allowable subject matter, the restriction requirement between SEQ ID NO: 1 and SEQ ID NO: 2, as set forth in the Requirement for Restriction/Election mailed 01/07/2022, has been reconsidered and is hereby withdrawn. See MPEP 821.04. Accordingly, the non-elected invention of SEQ ID NO: 1 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is a summary of the restriction/election requirements presently in effect over the instant application:
Applicant has elected with traverse the invention of Group 1, drawn to a polynucleotide encoding human leukocyte antigen-G (HLA-G), and an expression cassette, a vector, a transformed cell, a recombinant AAV (rAAV) particle, and a pharmaceutical composition comprising said polynucleotide, in the reply filed 02/28/2022.
Applicant has elected with traverse the invention of HLA-G1, as the isoform of HLA-G, in the reply filed 02/28/2022.
See Requirement for Restriction/Election mailed 01/07/2022.


Priority
	The instant application 16/318,070 was filed on 01/15/2019. This application is a National Stage of International Application No. PCT/US2017/043831 filed 07/26/2017, claiming priority based on U.S. Provisional Patent Application No. 62/366,822 filed 07/26/2016. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2022 has been considered.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 05/18/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
	In particular, Applicant’s traversal of the prior rejections under 35 U.S.C. 102 & 103 have been carefully considered but are moot because said prior rejections have been withdrawn. The prior rejections did NOT apply to SEQ ID NO: 1. The rejections set forth in this Office action are newly applied, necessitated by Applicant’s amendment. 

Specification
The substitute Sequence Listing filed 08/18/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
	Applicant states that written support for SEQ ID NO: 3 according to the substitute Sequence Listing filed 08/18/2022 is found in U.S. Provisional Patent Application No. 62/366,822 filed 07/26/2016, which the instant application claims priority. See page 7 of Applicant’s reply filed 08/18/2022. The substitute Sequence Listing states that SEQ ID NO: 3 encodes for “Codon Optimized HLA-G1.” However, Application No. 62/366,822 states that SEQ ID NO: 3 encodes for “HLA-G5,” not codon-optimized HLA-G1. See page 35 of 62/366,822.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4, 10-13, 19-22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Boura et al. (2014) “Evaluation of gene delivery strategies to efficiently overexpress functional HLA-G on human bone marrow stromal cells” Molecular Therapy-Methods & Clinical Development, 1, 14041, 10 pages; in view of Kim et al. (1997) “Codon optimization for high-level expression of human erythropoietin (EPO) in mammalian cells” Gene, 199(1-2), 293–301, of record in IDS; and in light of the specification of the instant application.
	This rejection is newly applied. Applicant’s traversal of the prior rejections under 35 U.S.C. 102 & 103 have been carefully considered but are moot because said prior rejections have been withdrawn. The prior rejections did NOT apply to SEQ ID NO: 1.
	Boura discloses an expression cassette comprising a nucleic acid encoding human leukocyte antigen-G isoform 1 (HLA-G1) operably linked to a promoter and a polyadenylation signal sequence. See Figure 1; see page 3.
	Boura discloses a human cell transformed to express HLA-G1. See page 8. That is, Boura discloses that the nucleic acid encoding HLA-G1 is for expression in human cells. Boura does not disclose that the nucleic acid sequence of HLA-G1 has been codon-optimized for expression in human cells. Prior to the effective filing data of the instantly claimed invention, Kim discloses that re-engineering the coding sequence of a given gene to match the codons frequently found in human genes (i.e. codon-optimization for expression in human cells) is beneficial to achieve high-level expression. See Abstract; see page 299, last paragraph. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the HLA-G1 gene, as taught by Boura, by codon-optimization for expression in human cells, as taught by Kim, with a reasonable expectation of success in order to enhance HLA-G1 gene expression efficiency in human cells. 
	Claim 1 recites that the nucleic acid sequence encoding HLA-G1 has at least 95% sequence identity to SEQ ID NO: 1 of the instant application. A nucleic acid sequence having as little as 95% sequence identity to SEQ ID NO: 1 (length of 1017 bp) may have as many as 50 substitutions. Accordingly, claim 1 is directed to a broad genus of codon-optimized HLA-G1 sequences, wherein SEQ ID NO: 1 is a single representative species of said genus of codon-optimized HLA-G1 sequences. Claim 4 differs from claim 1 in that the nucleic acid sequence is limited to SEQ ID NO: 1. As discussed above, codon-optimizing the HLA-G1 gene for expression in human cells would have been prima facie obvious over the cited prior art. Furthermore, the specification of the instant application, in paragraph [0095], acknowledges that methods of codon optimizing a nucleotide sequence to maximize expression in an organism are well known in the art and can be carried out using software available to the public. The Office does not possess the means of determining whether or not SEQ ID NO: 1 is merely the result of codon-optimizing the known native sequence of HLA-G1 using codon-optimization software/algorithms commercially or publicly available prior to the effective filing date of the instantly claimed invention. However, paragraph [0171] of the specification does suggest that Applicant relied on codon optimization software from GenScript USA, Piscataway, NJ in the working examples to arrive at a codon-optimized HLA-G1 encoding sequence. See “The HLA-G1 cDNA was codon optimized (GenScript USA, Piscataway, NJ)” in paragraph [0171]. For these reasons, to the extent that SEQ ID NO: 1 is merely a result of codon-optimizing the known native sequence of HLA-G1 using codon-optimization software/algorithms commercially or publicly available prior to the effective filing date of the instantly claimed invention, and absent evidence to the contrary, the limitation that the nucleic acid sequence is at least 95% identical to SEQ ID NO: 1, as recited in claim 1, or 100% identical to SEQ ID NO: 1, as recited in claim 4, would have been prima facie obvious over the cited prior art.
	In papers filed 08/18/2022, on page 12, Applicant asserts that “[n]othing in routine codon optimization would lead to this specific sequence [SEQ ID NO: 1]”. The arguments of counsel cannot take the place of evidence of record. See MPEP 716.01(c). In this case, Applicant fails to present objective evidence (e.g. appropriate affidavits or declarations, citations to the instant specification, prior art, etc.) which factually supports Applicant's assertions. Rather, as explained in the preceding paragraph, the specification indicates that Applicant relied on codon optimization software from GenScript USA, Piscataway, NJ in the working examples to arrive at a codon-optimized HLA-G1 encoding sequence. See “The HLA-G1 cDNA was codon optimized (GenScript USA, Piscataway, NJ)” in paragraph [0171]. In view of this disclosure, and absent evidence to the contrary, SEQ ID NO: 1 would have been prima facie obvious being the result of codon-optimizing the known native sequence of HLA-G1 using codon-optimization software/algorithms commercially or publicly available prior to the effective filing date of the instantly claimed invention.
	Boura discloses a lentiviral particle comprising a nucleic acid encoding HLA-G1. See page 3, col. 1-2, joining paragraph. Boura does not disclose that the viral vector is a recombinant adeno-associated viral (AAV) particle comprising inverted terminal repeats (ITRs). However, prior to the effective filing date of the instantly claimed invention, one of ordinary skill in the art understood that recombinant AAV particles comprising ITRs were effective gene delivery vehicles (Official Notice taken, if necessary). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a lentiviral particle, as taught by Boura, with a recombinant AAV particle comprising ITRs with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Boura discloses that the cells transformed to express HLA-G1 have therapeutic applications. See Abstract; see page 5, col. 1, last paragraph. Pharmaceutically acceptable carriers for therapeutic compositions were known in the art prior to the effective filing date of the instantly claimed invention (Official Notice taken, if necessary). Accordingly, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to combine Boura’s composition with a pharmaceutically acceptable carrier with a reasonable expectation of success in order to administer Boura’s composition to a subject in need thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633